Citation Nr: 9904070	
Decision Date: 02/12/99    Archive Date: 02/17/99

DOCKET NO.  98-15 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Montana Veterans Affairs 
Division


ATTORNEY FOR THE BOARD

Tsopei Robinson, Associate Counsel


INTRODUCTION

The veteran had active duty from August 1949 to April 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 1998 rating determination of a 
Department of Veterans Affairs (VA) Regional Office (RO).  

Service connection for hearing loss was initially denied in 
an April 1996 rating decision by the Fort Harrison, Montana 
VARO, and the veteran was notified of the determination in 
April 1996.  That decision became final in the absence of a 
timely appeal.  In August 1997 the veteran again claimed 
service connection for hearing loss.  In an August 1997 
letter, the RO advised the veteran that he needed to submit 
new and material evidence to reopen a finally disallowed 
claim.  In a February 1998 rating decision, the veteran's 
claim was considered on a de novo basis, and denied on its 
merits. 

The question of whether new and material evidence has been 
submitted must be addressed in the first instance by the 
Board because it goes to the Board's jurisdiction to reach 
the underlying claim and adjudicate it de novo.  See Barnett 
v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  Therefore, 
the issue on appeal is now characterized as whether new and 
material evidence has been presented to reopen the claim of 
service connection.  


FINDINGS OF FACT

1.  In April 1996, the RO denied service connection for 
bilateral hearing loss.  The veteran did not appeal that 
decision.

2.  The evidence received since the RO's April 1996 rating is 
new and material in that it is sufficiently significant, when 
viewed in context of all the evidence of record, that it must 
be considered in order to fairly decide the merits of the 
case, and the claim is reopened.

3.  Bilateral hearing loss was first demonstrated many years 
after service, and the preponderance of the evidence is 
against a conclusion that the current hearing loss is related 
to service.

CONCLUSIONS OF LAW

1.  The RO's April 1996 decision denying service connection 
for bilateral hearing loss is final.  38 U.S.C.A. § 7105 
(West 1991); 20 C.F.R. §§ 20.302, 20.1103 (1998).

2.  Evidence received since the RO denied entitlement to 
service connection for bilateral hearing loss is new and 
material and the claim is reopened.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156 (1998).

3.  Bilateral hearing loss was not incurred in or aggravated 
by active service, nor may bilateral hearing loss be presumed 
to have been incurred in service.  38 U.S.C.A. §§ 1110, 1112, 
1113, 1131, 1137, 5107 (West 1991 & Supp. 1998); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A review of the evidence of record discloses that in an April 
1996 rating decision, the RO denied service connection for 
bilateral hearing loss.  The RO determined that the veteran's 
service records did not show any evidence of hearing loss by 
VA standard.  Additionally, there was no evidence of 
bilateral hearing loss shown on a June 1978 VA examination.  
In a letter dated in April 1996, the veteran was informed 
that service connection for bilateral hearing loss was not 
well grounded.  The veteran did not appeal.

The evidence of record at the time of the RO's decision was 
as follows:

The service medical records contain several medical 
examination reports
including entrance and separation examination reports along 
with medical records spanning the veteran's entire military 
career.  Examination reports dated from August 1949 to June 
1957 document that the veteran was found to have normal 
whispered voice hearing.  Examination reports dated from June 
1957 to March 1978 showed the veteran's hearing acuity was 
within normal limits by VA standards.  

The veteran was accorded a VA examination in June 1978.  
There were no reported complaints referable to bilateral 
hearing loss.  On examination, the veteran's ear canals were 
noted to be open and the drums were intact.  There was no 
pertinent diagnosis.

The evidence received since the RO's April 1996 decision is 
as follows:

A report of private diagnostic evaluation dated in October 
1996, shows that the veteran was found to have normal hearing 
in the left hear through 3000 hertz, then dropping to a high 
frequency sensorineural hearing loss.  The veteran had normal 
hearing in the right ear through 1500 hertz with a 
precipitous high frequency sensorineural hearing loss.  The 
examiner noted that the veteran's hearing loss demonstrated a 
possible noise induced pattern in the high frequencies in 
both ears.  It was reported that the veteran was exposed to 
loud noise for a period of ten years during service when he 
performed maintenance on aircraft.  There were no further 
reports of exposure to loud noise.

A report of audiological evaluation also dated in October 
1996, was attached to the report of diagnostic evaluation.  
The audiological evaluation shows that the veteran had an 
approximately 40 decibel hearing loss at 4000 hertz in the 
left ear.  He reportedly had a 55 decibel loss at 3000 hertz, 
and a 65 decibel loss at 4000 hertz in the right ear.  It was 
remarked that the veteran's history was as follows:
maintenance-jet engines 26 years. (10 
years)-no disability.  Capt. 
street/explosions in Vietnam.-no noise 
exp. since  Builder/furniture repair subs 
teacher Commercial real estate ins.

The veteran was accorded a VA audiometric examination in 
September 1997.  At that time the veteran reported bilateral 
progressive hearing loss that was first noted in the mid-
1960s.  He reported being exposed to artillery blasts and 
aircraft engine noise.  The veteran reported that he wore 
headsets that had frequent loud sound bursts.  The veteran's 
civilian noise exposure included occasional hunting trips.  

On the authorized audiological evaluation in September 1997, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
45
50
70
LEFT
20
20
15
20
40

Speech audiometry revealed speech recognition ability of 76 
percent in the right ear and of 100 in the left ear.  The 
diagnosis was moderate to severe sensory loss beginning at 
2000 hertz for the right ear and a moderate to 
moderate/severe sensory loss beginning at 4000 hertz for the 
left ear.  The examiner noted that the veteran's claims file 
was reviewed.  The examiner opined that it was unlikely that 
the hearing loss demonstrated in the above evaluation was the 
direct result of noise exposure during since the veteran was 
discharged with normal hearing.  


Analysis

With regard to petitions to reopen previously and finally 
denied claims, the Board must conduct a two-step analysis.  
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  First, the 
Board must determine whether the evidence presented or 
secured since the prior final denial of the claim is "new 
and material."  Colvin v. Derwinski, 1 Vet. App. 171, 174 
(1991).  If new and material evidence is presented or secured 
with respect to a claim that has been finally denied, the 
claim will be reopened and decided on the merits.  38 
U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (1997); 
Stanton v. Brown, 5 Vet. App. 563, 566 (1993).  Thus, if the 
Board determines that additionally submitted evidence is 
"new and material," it must reopen the claim and perform 
the second step in the two step analysis, evaluating the 
merits of the claim in view of all the evidence, both new and 
old.  Masors v. Derwinski, 2 Vet. App. 181, 185 (1992).

38 U.S.C.A. § 5108 provides that "[I]f new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the secretary shall reopen the 
claim and review the former disposition of the claim."  
"New and material evidence" is defined as "evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim." Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998); 38 C.F.R. § 3.156(a) 
(1998).

The United States Court of Veterans Appeals (Court) has held 
that VA in determining whether new and material evidence has 
been submitted, is to look to the evidence submitted by a 
claimant since the last final disallowance of a claim on any 
basis in order to determine whether a claim should be 
reopened and readjudicated on the merits.  Evans v. Brown, 9 
Vet. App. 273, 283 (1996).  In the present appeal, the last 
final disallowance of the claim was the unappealed April 1996 
RO decision.  The specified basis for denial of service 
connection for bilateral hearing loss was that there was no 
evidence of the condition in service or within one year 
following separation from service, and a hearing loss was not 
shown on the post-service VA examination in 1978.  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (1998).

Since the last prior denial, private medical records and a VA 
examination report have been added to the record.

Service connection for bilateral hearing loss was denied in 
April 1996 on the basis that no hearing loss was shown in 
service or within one year following separation from service, 
and that such hearing loss had not been shown since service.  
The audiological reports of October 1996 and September 1997 
show that the veteran has a hearing loss disability as 
defined in 38 C.F.R. § 3.385.  The October 1996 report of 
diagnostic evaluation, suggests that the veteran's hearing 
loss could be related to noise exposure in service.  During 
his September 1997 VA examination the veteran reported 
bilateral progressive hearing loss that began in the mid-
1960s, the Board can infer the veteran was claiming that his 
hearing loss began in service and has continued since 
separation.  In determining if evidence is new and material, 
the evidence is generally presumed to be credible.  See 
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The Board 
finds that the October 1996 and September 1997 audiological 
reports are relevant evidence which requires consideration in 
connection with the evidence of record in order to fairly 
adjudicate the veteran's claim of entitlement to service 
connection. 

In light of the foregoing, the Board concludes that the 
veteran has submitted "new" and "material" evidence 
sufficient to reopen his claim.  Evans v. Brown, 9 Vet. 
App. 273, 284 (1996); 38 C.F.R. § 1.56.  Therefore, the 
veteran's claim for service connection for bilateral hearing 
loss is reopened. 

Reopened Claim

Well Grounded Claim

Having reopened the veteran's claim, the next question is 
whether the Board is permitted to conduct a de novo review at 
this time.  In Bernard v. Brown, 4 Vet. App. 384 (1994), the 
Court held that before the Board addresses in a decision a 
question that has not been decided by the RO it must 
determine whether the veteran has been given adequate notice 
of the need to submit evidence or argument on that question, 
and an opportunity to address the question at a hearing, and, 
if not, whether the veteran is prejudiced thereby.  In this 
case the RO has addressed the veteran's claim on the merits, 
and the veteran is not prejudiced by the Board's 
consideration of his claim on that basis.

VA may pay compensation for "disability resulting from 
personal injury or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service."  38 U.S.C.A. § 1110.  To establish service 
connection for a claimed disability, the evidence of record 
must generally demonstrate that "a particular injury or 
disease resulting in current disability was incurred 
coincident with service in the Armed Forces." See, 38 C.F.R. 
§ 3.303(a) (emphasis added).

Section 5107(a) of title 38, U.S. Code, provides in pertinent 
part: "[A] person who submits a claim for benefits under a 
law administered by the Secretary shall have the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded."  
In 1990 in Murphy v. Derwinski, the Court defined a well-
grounded claim as follows: "[A] plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive but only possible to satisfy the 
initial burden of [section 5107(a)]."  Murphy, 1 Vet. App. 
78, 81 (1990). 

Beginning with Tirpak (July 20, 1992) and Grottveit (May 5, 
1993), subsequent decisions by the Court have enlarged upon 
the requirements that a claimant must meet in order for a 
claim to be determined to be well grounded.  See Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992) (claim must be 
accompanied by supportive evidence that "must 'justify a 
belief by a fair and impartial individual' that the claim is 
plausible") (quoting section 5107(a)); Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993) (requiring medical evidence to well 
ground claim where determinative issue involves medical 
etiology or medical diagnosis); Grivois v. Brown, 6 Vet. App. 
136, 140 (1994) (requiring medical evidence to well ground 
claim where determinative issue involves medical etiology or 
medical diagnosis); Heuer v. Brown, 7 Vet. App. 379, 384 
(1995) (citing Grottveit, supra); Caluza v. Brown, 7 Vet. 
App. 498, 504, 506 (1995) (summarizing case law), aff'd per 
curiam, 78 F.3d 604 (Fed. Cir. 1996)
table); see also Epps v. Gober, 126 F.3d 1464, 1468 (Fed. 
Cir. 1997) (expressly adopting definition of well-grounded 
claim set forth in Caluza, supra), pet. for cert. filed, No. 
97-7373 (Jan. 5, 1998).

Under the Court's present case law, a well-grounded claim for 
service connection generally requires (1) medical evidence of 
a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  See Caluza, supra; see 
also Epps, Heuer, and Grottveit, all supra.  The second and 
third Caluza elements can also be satisfied under 38 C.F.R. § 
3.303(b) (1997) by (a) evidence that a condition was "noted" 
during service or during an applicable presumption period; 
(b) evidence showing post-service continuity of 
symptomatology; and (c) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Savage v. Gober, 10 Vet. 
App. 488, 495-97 (1997); See 38 C.F.R. § 3.303(b).

Alternatively, service connection may be established under § 
3.303(b) by evidence of (i) the existence of a chronic 
disease in service or during an applicable presumption period 
and (ii) present manifestations of the same chronic disease. 
Ibid.  For the purpose of determining whether a claim is well 
grounded, the credibility of the evidence in support of the 
claim is presumed.  Brewer v. West, 11 Vet. App. 228, 231 
(1998); See Robinette v. Brown, 8 Vet. App. 69, 75 (1995).

In this case there is competent evidence of a current 
disability in the form of the diagnosis of bilateral hearing 
loss.  There is also competent evidence relating the current 
disability to service.  The October 1996 diagnostic 
evaluation report notes that the veteran's hearing loss was 
possibly noise induced and that the veteran's only reported 
noise exposure occurred during service.  Accordingly the 
Board finds that the veteran's claim is well grounded.

Decision on the Merits

Initially the Board finds that VA has complied with its duty 
to assist the veteran with the development of his claim under 
38 U.S.C.A.§ 5107.  

The evidence in favor of the veteran's claim consists of his 
statements that he has had hearing loss since mid-1960s, and 
the opinion expressed on the October 1996 diagnostic 
evaluation that there was a possible relationship between 
noise exposure in service and the current hearing loss.

The evidence against the veteran's claims includes that fact 
that no hearing loss was reported on the June 1978 VA 
examination or anywhere in the record prior to October 1996, 
approximately 18 years after service.  See Forshey v. West, 
No. 96-1038 (U.S. Vet. App. Dec. 3, 1998) (the Board may rely 
on "negative" evidence in making its decisions).  Other 
evidence against the veteran's claim includes the opinion of 
the VA examiner expressed in September 1997, which cast doubt 
on the possibility that the veteran's hearing loss was 
related to noise exposure in service.

The Board finds that that the VA examiner's opinion is more 
probative than that of the private examiner.  The VA examiner 
reviewed the veteran's service records, whereas the private 
examiner appears to have relied on a history supplied by the 
veteran.

The private examiner also appears to have considered a 
history that was somewhat inaccurate.  The private examiner 
noted that the veteran had no history of post-service noise 
exposure, whereas the veteran reported on the VA examination 
that he had had post-service noise exposure while hunting.  
The rather cryptic remarks on the private audiology 
evaluation also suggest the possibility of post-service noise 
exposure.  

The private examiner's opinion is also somewhat more 
equivocal than that of the VA examiner.  The private examiner 
noted only the possibility that the veteran's hearing loss 
was noise induced.  See Bostain v. West, 11 Vet. App. 124 
(1998) (holding that a medical opinion that a service-
connected disability "may" have contributed to a claimed 
disability, also implied "may not;" cf. Watai v. Brown, 9 
Vet. App. 441 (1996).  The VA examiner concluded that it was 
unlikely that the veteran's hearing loss was related to noise 
exposure in service.
Accordingly, in this case the veteran has been awarded the 
earliest effective date provided by law.  As the applicable 
law and regulatory provisions are clear on the issue at hand, 
the Board concludes that the veteran's claim for an earlier 
effective date for his service connected right wrist 
disability must be denied.

Finally, the VA examiner gave reasons for his opinion, and 
that opinion is consistent with the available clinical 
record.  

The veteran has expressed the opinion that he has had hearing 
loss since the mid-1960s.  The veteran, as a lay person, is 
not competent to diagnose a hearing loss for VA purposes.  
Grottveit.  His opinion is therefore of little probative 
weight.

The Board concludes that the preponderance of the evidence is 
against the veteran's claim for service connection for 
bilateral hearing loss, and that the claim must be denied.


ORDER

New and material evidence having been submitted, the claim 
for service connection for bilateral hearing loss is 
reopened.

Service connection for bilateral hearing loss is denied.  




		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.

- 12 -


